                              United States District Court
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION



 ROGER DEAN MATICE                                 §
                                                   §
                         V.                        §             CASE NO. 3:19-CV-487-S-BH
                                                   §
 UNITED STATES OF AMERICA, et al.                  §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(l), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Couti. The case will be dismissed by separate judgment for failure to prosecute

or follow comi orders.

       SO ORDERED.

       SIGNED August          2-,2019.


                                              U
